Callahan, J. (dissenting).
We would affirm the order of Special Term. Summary judgment is a drastic remedy and should not be granted where there is any doubt as to the existence of a triable issue (Rotuba Extruders v Ceppos, 46 NY2d 223, 231; Goldstein v County of Monroe, 77 AD2d 232, 236). On a motion for summary judgment the court must examine the affidavits in the light most favorable to the party opposing the motion (see Palmerton v Envirogas, Inc., 80 AD2d 996). Thus viewed, we believe that the affidavit submitted by plaintiff establishes a reasonable excuse for his failure to appear for examination under oath, viz., that when the requests for examinations were made, plaintiff was under indictment and incarcerated on matters unrelated to this action. Further, plaintiff’s attorney offered to arrange to have plaintiff examined at Attica Correctional Facility where he was then confined. We are thus reluctant to impose the extreme penalty of dismissal of his action without affording him an opportunity to comply with the policy provisions (Catalogue Serv. of Westchester v Insurance Co. of North Amer., 74 AD2d 837; Pogo Holding Corp. v New York Prop. Ins. Underwriting Assn., 73 AD2d 605).
In finding that plaintiff failed to comply with the terms of the policy and thus breached his contract with defendant, the majority relies on Lentini Bros. Moving & Stor. Co. v New York Prop. Ins. Underwriting Assn. (53 NY2d 835). In that case, however, dismissal of the action was predicated not only upon plaintiff’s unexcused failure to appear for examination or to request an adjournment, but also its failure to file proof of loss after demand was made. The court held that “[i]n view of the insured’s unexcused and willful refusal to comply, there is no reason to deny summary judgment dismissing the complaint uncondition*127ally” (Lentini Bros. Moving & Stor. Co. v New York Prop. Ins. Underwriting Assn., supra, p 837). Such “unexcused and willful refusal to comply” is not present here. It is not disputed that plaintiff timely filed a sworn proof of loss. We believe that the reason proffered for plaintiff’s failure to appear for examination creates an issue of fact as to its reasonableness (see Bonus Warehouse v Great Atlantic Ins. Co., 93 AD2d 615, 622) and that his offer to arrange for an examination at Attica indicates that his failure to appear was not willful. Inasmuch as the Court of Appeals in Lentini (supra) indicated that a delay in complying with policy provisions does not under all circumstances bar recovery, we believe plaintiff should be allowed to submit to examination under oath.
Hancock, Jr., J. P., and Moule, J., concur with Boomer, J.; Callahan and Denman, JJ., dissent and vote to affirm in an opinion by Callahan, J.
Order modified, and as modified affirmed, without costs, in accordance with opinion by Boomer, J.